DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/20/2020 & 5/5/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first portion of said lever" in lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it were dependent from claim 6 to give the proper antecedent.  Appropriate correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,602,839. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5, 10, 11 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US patent application 2019/0029412) (hereinafter Gibson) in view of Bataillou et al. (US patent application publication 2016/0203710) (hereinafter Bataillou).
Regarding claim 5, Gibson discloses an apparatus for controlling movement of a desk or table, said apparatus comprising: a lever (210) configured to be manipulated by a user to effect raising or lowering of the desk or table ([0036]); a switch (2100 and control circuitry (190) configured to instruct a motor (185) to raise or lower the desk or table in response to manipulation of said lever ([0036]); wherein when said lever is moved in a first direction, said lever causes signals to be sent to the motor to raise the desk or table, and wherein when said lever is moved in a second direction, said lever causes signals to be sent to the motor to lower the desk or table ([0036]).
Gibson does not disclose a first dome switch; a second dome switch; and wherein when said lever is moved in a first direction, said lever compresses said first dome switch causing signals to be sent to the motor to raise the desk or table, and wherein when said lever is moved in a second direction, said lever compresses said second dome switch causing signals to be sent to the motor to lower the desk or table.  Bataillou teaches dome switches (300).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gibson to comprise first and second dome switches because this arrangement would have replaced one known switch with another known switch.  
Regarding claim 10, Gibson, as modified, teaches an apparatus wherein said apparatus includes a neutral configuration where said lever is neither raised nor lowered, said apparatus 
Regarding claim 11, Gibson, as modified, teaches an apparatus wherein said lever is configured to pivot ([0036] teaches a paddle switch, which inherently will pivot).
Regarding claim 18, Gibson, as modified, teaches an apparatus wherein said lever has a first button (205) arranged thereon, said first button being coupled to said control circuitry, which stores a sitting position and wherein said control circuitry is configured to relay to the motor to actuate the desk or table to said sitting position in response to activation of said first button ([0036]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Bataillou and Doyle (US patent 6,595,144).  
 Regarding claim 19, Gibson, as modified, teaches the apparatus as claimed.  Gibson, as modified, does not teach wherein said lever has a second button arranged thereon, said second button being coupled to said control circuitry, which stores a standing position and wherein said control circuitry is configured to relay to the motor to actuate the desk or table to said standing position in response to activation of said second button.
Doyle teaches an apparatus comprising a second button (105-109) which stores a position (col. 3: 29-36).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gibson, as previously modified, wherein said lever has a second button arranged thereon, said second button being coupled to said control circuitry, which stores a standing position and wherein said control circuitry is configured to relay to the motor to actuate .
Claims 20 & 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of and Doyle.  
  Regarding claim 20, Gibson discloses an apparatus for controlling movement of a desk or table, said apparatus comprising: a lever (210) configured to be manipulated by a user to effect raising or lowering of the desk or table; and control circuitry (190) configured to instruct a motor (185) to raise or lower the desk or table in response to manipulation of said lever [(0036]); wherein said lever including a first button (205) arranged thereon, said first button being coupled to said control circuitry, which stores a sitting position, and wherein said control circuitry is configured to relay to the motor to actuate the desk or table to the sitting position in response to activation of said first button ([0036]).  
Gibson does not disclose said lever including a second button arranged thereon, said second button being coupled to said control circuitry, which stores a standing position, and wherein said control circuitry is configured to relay to the motor to actuate the desk or table to the standing position in response to activation of said second button.
Doyle teaches a switch with a second button (105-109) which stores a standing position, and wherein said control circuitry is configured to relay to the motor to actuate the desk or table to the standing position in response to activation of said second button (Col. 3: 29-36). As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gibson wherein said lever including a second button arranged thereon, said second button being coupled to said control circuitry, which stores a standing position, and wherein said control circuitry is configured to relay to the motor to actuate the desk or table to the standing position in response to activation of said second button in view of Doyle’s teaching because this arrangement would have added another position to the memory.
Regarding claim 22, Gibson, as modified, teaches the apparatus as claimed.  Gibson, as modified, does not teach an apparatus wherein said first and second buttons comprise capacitive touch buttons.  The examiner is taking OFFICIAL NOTICE that capacitive touch buttons are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gibson, as previously modified, wherein said first and second buttons comprise capacitive touch buttons, because this arrangement would have replaced one known button with another known button.  
Regarding claim 23, Gibson, as modified, teaches an apparatus wherein said first and second buttons are configured to be activated by a physical press.
Regarding claim 23, Gibson, as modified, teaches an apparatus further comprising one or more programming buttons (Doyle: 105-109) configured to program at least one of said sitting and standing position of the desk or table.
Allowable Subject Matter
Claims 6-9, 12-17 & 21 would be allowable if the double patenting objection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL J ROHRHOFF/            Primary Examiner, Art Unit 3637